DETAILED ACTION
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 05/24/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:  The claims recite “at least of a local server” in lines 2, 3, and 3, respectively.  This appears to be a typographical error. Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1

Step 2A, Prong One
As per Claims 1, 8 and 15, the limitations of diagnosing a patient comprising determining one or more body characteristics of the patient, creating a current multimedia representation for each of the one or more current body characteristics, comparing the current multimedia representation to previous multimedia representation of each of the one or more boy characteristics from other persons, identifying potential matches with corresponding confidence factors in accordance with defined medical standards, selecting a diagnosis and a diagnosis confidence factor for the patient based on comparing the current multimedia representation to a previous number of multimedia representations derived from previous patients of each of one or more body characteristics in accordance with defined medical standards, determining that the diagnosis is a best diagnosis in response to the diagnosis confidence factor of the diagnosis exceeding a high confidence factor threshold, selecting a different current body characteristic of the patient to determine to increase the diagnosis confidence factor in response to the diagnosis confidence factor not exceeding the high confidence factor threshold, and selecting the diagnosis as the best diagnosis in response to the diagnosis confidence factor exceeding the high confidence factor threshold, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor and machine-readable medium having program code executable by the processor, nothing in the 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a non-transitory machine-readable storage media comprising program code, a processor to execute the program code.  The processor and machine-readable medium in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of one or more sensors for determining body characteristics which amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f), use of a computer or other machinery in its ordinary capacity such as receiving/transmitting data does not integrate the abstract idea into a practical application or provide significantly more.  The sensors are recited at a high-level of generality for obtaining a biological characteristic, which is sensing data and the sensors ordinary capacity.  The claims recite additional elements of using one or more i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a non-transitory machine-readable storage e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-7, 9-14, and 16-20 add further limitations which are also directed to an abstract idea.  For example, Claims 2, 9 and 16 include using trained classifiers, which similar to the independent claims is an additional element which amounts to mere instructions to apply the exception as mathematical calculations to apply the abstract idea.  The algorithms are recited at a high level of generality for the purpose of optimizing recognition of data sources, which is the result of invoking computers to perform the abstract idea.  As per MPEP 2106.05(f), claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate the abstract idea into a practical application or provide significantly more.  Claims 3, 10, and 17 recite mental processes including creating diagnosis confidence factors and recite additional elements of using multiple trained diagnostic engines, which are mere instructions to apply the exception similar to the independent claims.  Claims 4, 11 and 18 recite associating pulsing waveform recognition with diagnostic confidence factors, which similar to the independent claims is a mental process.  Claims 5, 12, and 19 recite downloading remote patient data from a local and remote server which is an additional 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite the limitation of using one or more trained diagnostic engines with diagnostic templates for a set of known illnesses, maladies, disease, infections, conditions, or traumas along with their associated data, signs and symptoms.  The limitation does not recite what the trained diagnostic engines are used for, merely that they are used.  Reciting the trained diagnostic engines are used with diagnostic templates does not specify the use of the engines.  Therefore, the metes and bounds of the claims are indefinite.  For purposes of examination, Examiner interprets the limitation to incorporate any use of trained diagnostic engines which also includes diagnostic templates.
Claims 1, 8, and 15 recite a best diagnosis and exceeding a high confidence factor threshold.  The terms “best” and “high” in claims 1, 8, and 15 are relative terms which renders the claim indefinite. The terms “best” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms in combination make it unclear how one of ordinary skill in the art would know what confidence factor threshold would be used to determine a best diagnosis.
As per Claims 2-7, 9-14, and 16-20, the claims depend on Claims 1, 8, and 15 and do not remedy the indefiniteness issues of Claims 1, 8, and 15.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 2005/0020903 A1), hereinafter Krishnan, in view of Porwancher (US 2008/0064118 A1), hereinafter Porwancher, in view of Brynelsen et al. (US 2011/0087076 A1), hereinafter Brynelsen.
As per Claims 1, 8 and 15, Krishnan discloses a processor; and non-transitory machine-readable storage media comprising program code, the program code to perform the method of diagnosing a patient ([0024]/Abstract), wherein the diagnosing comprises:
creating a current multimedia representation for each of the one or more current body characteristics determined by using the one or more sensors ([0057] extract and analyze parameters from image and non-image data which is collected over time including unstructured data including waveform data, [0028] extract and analyze information from imaging data); 
comparing the current multimedia representation to previous multimedia representations of each of the one or more body characteristics from other persons using one or more trained classifiers ([0090-0091] compare new case features to training set of cases with features where a classifier is trained with the set of similar cases as training data and constructed for each of the tests which reads on body characteristics measured, [0028] classifying condition of patient using classifiers generated from parameters extracted from image data and other data, [0057]/[0028]where the features are determined from multimedia data); 
identifying potential matches with corresponding confidence factors in accordance with defined medical standards (see Fig. 1, 11 and 12 determine diagnosis with associated confidence, [0028] confidence score for each regional assessment, [0029] imaging and non-imaging data used to determine potential diagnosis and a measure of confidence); 
using one or more trained diagnostic engines with diagnostic templates for a set of known illnesses, maladies, diseases, infections, conditions or traumas along with their associated data, signs and symptoms ([0034] library of diagnosed cases and set of rules to provide diagnostic decisions to train machine-learning models based on known data from diagnosed cases, i.e. illnesses); 
selecting a diagnosis and a diagnosis confidence factor for the patient based on comparing the current multimedia representation to a previous number of multimedia representations derived from 41Docket Ref: 144.2678.003USP1 previous patients of each of one or more body characteristics in [0080] diagnostic assistance module  provides diagnosis and confidence diagnosis  of cardiac conditions  based on similar cases and set of extracted features, [0081] diagnosis of heart disease using trained classifiers and clinical domain knowledge, see Claim 18); 
selecting a different current body characteristic of the patient to determine to increase the diagnosis confidence factor ([0070] additional features can be obtained to increase the confidence, [0035] determining a feature which provides the greatest improvement in confidence).
However, Krishnan may not explicitly disclose the following which is taught by Porwancher: determining that the diagnosis is a best diagnosis, using a trained arbitrator, from the one or more diagnostic engines in accordance with defined medical standards and in response to the diagnosis confidence factor of the diagnosis exceeding a high confidence factor threshold ([0003] determining a post-test probability cutoff point, [0021] the probability of disease is determined to be positive based on the probability exceeding the determined cutoff value); 
in response to the diagnosis confidence factor not exceeding the high confidence factor threshold ([0021] diagnosis considered negative when probability does not exceed cutoff value);
in response to the diagnosis confidence factor exceeding the high confidence factor threshold, selecting the diagnosis as the best diagnosis for the patient ([0033] patient treated for the determined diagnosis when probability exceeds cutoff value, where it would be obvious if treatment is given for a particular diagnosis that this is considered the best diagnosis for the patient).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of determining a confidence factor of a diagnosis in order to compare to a threshold value to determine quality of diagnosis from Porwancher with the known method and system of determining a diagnosis for a patient from multimedia data from Krishnan in order to optimize diagnostic likelihood using a predictive model enabling the use of the most significant predictive factors such as medical tests which reduces the cost of diagnosis (Porwancher [0019-0020]).
However, Krishnan and Porwancher may not explicitly disclose the following which is taught by Brynelsen: the diagnosing comprises: receiving a patient identification of the patient ([0068] enter patient identification); 
determining, using one or more sensors, one or more current body characteristics of the patient comprising at least one of pulse rate, body temperature, blood pressure, respiration, and skin condition ([0019]/[0025]/[0049] obtaining sensor data from patient, [0056]/[0075] sensors also include external heart rate monitors or blood pressure cuffs).
Therefore, it would have been obvious at the time of the invention to combine the known concept of receiving patient identification and body characteristics of the patient from sensors from Brynelsen with the known system and method of determining a most likely diagnosis based on high confidence factor from Krishnan and Porwancher in order to provide 
As per Claims 2, 9 and 16, Krishnan, Porwancher, and Brynelsen disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches using multiple differently tuned trained classifiers to optimize the recognition of multimedia patient data sources with corresponding diagnosis confidence factors in accordance with defined medical standards ([0034-0035] implementing one or more machine learning methods, [0075] analyze the parameters using one or more classification models, see Claim 18).
As per Claims 3, 10 and 17, Krishnan, Porwancher, and Brynelsen disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches using multiple trained diagnostic engines that use diagnostic templates created in accordance with defined medical standards, and42Docket Ref: 144.2678.003USP1 creating the diagnosis confidence factors based on the diagnostic templates (see Fig. 1/[0029] where the received data, i.e. waveform, is analyzed to determine diagnosis and associated confidence, [0034] the diagnosis is based on expert systems or derived from a set of rules).
As per Claims 4, 11 and 18, Krishnan, Porwancher, and Brynelsen disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches associating pulse waveform recognition with diagnosis confidence factors in accordance with defined medical standards ([0057] received unstructured data is waveform data, see Fig. 1/[0029] where the received data, i.e. waveform, is analyzed to determine diagnosis and associated confidence, [0034] the diagnosis is based on expert systems or derived from a set of rules).
As per Claims 5, 12 and 19, Krishnan, Porwancher, and Brynelsen disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches wherein selecting the diagnosis and the diagnosis [0037] determination of diagnosis made in view of patient clinical and family history, see Fig. 1 diagnosis based on image and non-image data of a patient, [0028] diagnosis based on received data).
However, Krishnan and Porwancher may not explicitly disclose the following which is taught by Brynelsen: downloading remote patient data from at least one of a local server and a remote server based on an identification of the patient ([0014] remote server receives patient data from sensors, [0052] data collected from sensors accessed remotely from server, [0055] server communicates with home monitor to access sensor data, [0068] data accessed based on patient identifier).
Therefore, it would have been obvious at the time of the invention to combine the known concept of receiving patient identification and remote patient data from Brynelsen with the known system and method of determining a most likely diagnosis based on high confidence factor from Krishnan and Porwancher in order to provide improved assessment of a patient’s actual behavior to promote behavior modification as a treatment to treat a patient condition (Brynelsen [0006]).
As per Claims 6, 13 and 20, Krishnan, Porwancher, and Brynelsen disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches retrieving historical data of the patient that comprises past body characteristics of the patient that were determined at a prior time, wherein the past body characteristics of the patient comprises at least one of pulse rate, body temperature, blood pressure, respiration, and skin condition, and wherein selecting the diagnosis and the diagnosis confidence factor for the patient is based at least in part on the [0027] input includes sources of patient information including patient clinical history of clinical data which may be risk factors for cardiac disease including blood pressure).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2005/0020903 A1), in view of Porwancher (US 2008/0064118 A1), in view of Brynelsen (US 2011/0087076 A1), in view of Schneiderman (US Patent 5,508,912).
As per Claims 7 and 14, Krishnan, Porwancher, and Brynelsen disclose the limitations of Claims 1, 8 and 15.  However, Krishnan, Porwancher and Brynelsen may not explicitly disclose the following which is taught by : determining whether an illness, malady, disease, infection or condition of the patient corresponds to one or more known side effects of or interaction with one or more current medications of the patient (Fig. 36 and Col. 12, lines 3-11 determining based on patient data (lab test results) that a medication-induced toxicity or condition of a patient, see also Col. 35, lines 17-28).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of determining a patient condition is caused by a medication from Schneiderman with the system and method of using patient collected information to determine a diagnosis of high confidence from Krishnan, Porwancher and Brynelsen in order to assess patient treatments based on patient conditions to determine outcome (Schneiderman Col. 2, lines 48-58) so that the patient is receiving a treatment that improves their overall health condition.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/Primary Examiner, Art Unit 3626